Wyatt, Justice.
1. Where it is apparent that this court is without jurisdiction, it is the duty of the court on its own motion to raise such question, and to dismiss the writ of error. Adams v. Adams, 206 Ga. 857 (2) (59 S. E. 2d, 375).
2. The refusal of a trial court, on motion of the plaintiffs, to dismiss a general demurrer to a petition, is not a final judgment within the meaning of the Code, § 6-701, from which a bill of exceptions assigning error thereon will lie.
3. Accordingly, where, as here, the trial court refused to dismiss a general demurrer, to which ruling the plaintiffs filed exceptions pendente lite, and where thereafter the court rendered a final judgment sustaining the general demurrer and dismissing the action, and the plaintiffs in the bill of exceptions assigned error only upon the exceptions pendente lite, but failed to assign error upon the final judgment, the writ of error must be dismissed. Davis v. State, 191 Ga. 558 (3) (13 S. E. 2d, 351), and cases cited.

Writ oj eiror dismissed.


All the Justices concur, except Atkinson, P. J., not participating.